Bierly, C. J.
Appellee, Public Service Commission, issued a final order in Cause Nos. 27946, 27864 and 27391, the same being consolidated by the Commission, denying relief to appellants. On December 18, 1959, The Commission denied appellants’ petition for rehearing in said causes. From this action appellants timely filed on January 7, 1960 with the Commission a written request for a Transcript of the proceedings in said causes and seeking a review by this court from the final order of said Commission denying the petition for rehearing. ;
Appellants filed two petitions for extension of time within which to file Transcript and Assignment of Errors. The last extension of time granted by this *59court extended the time to and including August 13, 1960.
Appellants did not file Transcript and Assignment of Errors within the time granted by this court nor has any further action been taken by the appellants.
Because of failure of appellants to comply with Rule 2-2, no question is presented in this cause nor can any question be presented for decision, 55 Ind. App. 577.
Failure by appellants to perfect their appeal, this case is now ordered stricken from the record and terminated with costs, if any, assessed against appellants.
Note. — Reported in 169 N. E. 2d 195.